Per Curiam.

Petitioner has invoked the original jurisdiction of this court by a petition in habeas corpus to obtain his release from incarceration in the Ohio Penitentiary, in which he is serving a sentence under the Habitual Criminal Act after a jury trial and verdict of guilty. Petitioner’s contention that he is illegally confined is based on alleged errors and irregularities committed during trial. Although an adequate remedy by way of appeal was afforded petitioner to review the alleged errors complained of, which precludes his right to maintain this action, the record discloses that petitioner’s former convictions of four separate and distinct felonies of the kind specified in the Habitual Criminal Act, each felony committed at a different time, the subject of a separate prosecution and not connected in any way with the same transaction, properly constituted the basis for his conviction under the Habitual Criminal Act.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Stewart, Bell, Taet, Matthias and Herbert, JJ., concur.